DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 8FEB2021. Claims 1, 4 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 8FEB2021 have been fully considered but they are not persuasive:

Argument 1: Rejection Under 35 U.S.C. 103: “a mobile station (mobile terminal) can be informed of a message at adequate time”. “Timing information T-INFO is included in the message MSG1 (or MSG2) transmitted to the portable terminal AT”, and “informringl (displav/plav) only at a predetermined time” and fails to disclose the two different operations indicated above depending on whether the message is a reserved message.” … “Referring to the cited portions above, DEPREZ appears at best to indicate “ When the user is viewing a program in the linear schedule in step 2304, a notification symbol is displayed to indicate that the program is generally available for temporal manipulation in step 2310. This embodiment verifies that the program is available on the server in step 2306 before displaying the notification symbol” However, this cited portion fails to disclose the two different operations indicated above depending on whether the message is a reserved message. … Therefore, the combination of NANAGO, DEPREZ (and the other cited references) fail to obviate the invention as claimed …”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims have changed. Applicant’s arguments with respect to Independent Claims have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.
Further, as also recited in the Rejection (below), the Examiner notes that, while ambiguous: 1) there is no claim or requirement as to what is – or what is not – a “reserved message (i.e., what distinguishes a reserved message from any other message);” 2) it is ambiguous as to whether reference to “message” is reference to a particular/specific communicated message “type” or “kind” (e.g., “synchronization message,” “SMS message,” etc.) that e.g., may contain displayable/human-readable content – OR – explicitly and exclusively to the contents/payload or partial contents/payload (e.g., displayable/human-readable content) of a communicated message type/kind being a verbatim match to the contents (partial contents) of a reserved/stored message. Furthermore, if the entire contents must match verbatim, it becomes unclear how the contained time can vary. It appears that the term “message” is being (ambiguously) applied (without differentiation) to both a communicated message type/kind and to a displayable/human-readable content (a message that is intended for display to a human), i.e., it appears that the received/reserved/stored messages may be intended (but not claimed) as message type/kind with contents including, at least, both a time and a displayable/human-readable “message;” 3) lacking an explicit definition to the contrary, a “reserved message” is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., the term reserved interpreted as merely descriptive of a message (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); and 4) NAGANO teaches storing the received message without condition (i.e., regardless of whether the reserved message or not.). 
As to failing “to disclose the two different operations indicated above depending on whether the message is a reserved message,” the Examiner notes that: 1) while ambiguous, the intended conditions for displaying content (e.g., a “message”) appear to be as either when explicitly contained in/within an (albeit unspecified/undefined) “reserved message” (i.e., as displayable/human-readable content contained in/within some given message type/kind) ONLY when approval/authorization is received from a server – OR - when a message is explicitly not contained in an (albeit unspecified/undefined) “reserved message;” and 2) NAGANO teaches displaying the reserved message or not.)

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 19 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0298472 to NAGANO in view of U.S. Patent Publication 2003/0188316 to DEPREZ and U.S. Patent Publication 2017/0054670 to LEE et al. (hereinafter “LEE”).

Regarding Claim 1 (Currently Amended), NAGANO discloses an electronic device comprising:
a memory; communication circuitry; a display; and a processor connected to the memory, the communication circuitry, or the display (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises a voice control unit 220, a baseband unit 230, a wireless unit 240, a memory unit 250, a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole, a speaker SP, a display unit DIS2, an input ,
wherein the processor is configured to 
receive, through the communication circuitry, a message, identify whether the received message is a reserved message containing a message display time, when the received message is the reserved message: store the received message in the memory (The memory unit 250 stores a message received from the femtocell FAP. [¶ 0051] … As shown in FIG. 9, when the message is transmitted by the femtocell FAP, the portable terminal AT2 of the destination stores a message MSG3 including a "sending number" (sender of the message), "message text" and "timing information" in the memory unit 250. [¶ 0057] … FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received.  In the example of the drawing, the timing information T-INFO includes in the first octet information indicating one of three patterns; "inform (display/play) when registered", "inform (display/play) only at a predetermined time" and "inform (display/play) a predetermined number of times at predetermined time intervals from an informing (display/play) start time" or a combination thereof.  In addition, the second octet includes information required to conduct the process ordered in the first octet.  For example, the first octet shown in the second line of the timing information reserved message (i.e., what distinguishes a reserved message from any other message);” 2) it is “message” is reference to a particular/specific communicated message “type” or “kind” (e.g., “synchronization message,” “SMS message,” etc.) that e.g., may contain displayable/human-readable content – OR – explicitly and exclusively to the contents/payload or partial contents/payload (e.g., displayable/human-readable content) of a communicated message type/kind being a verbatim match to the contents (partial contents) of a reserved/stored message. Furthermore, if the entire contents must match verbatim, it becomes unclear how the contained time can vary. It appears that the term “message” is being (ambiguously) applied (without differentiation) to both a communicated message type/kind and to a displayable/human-readable content (a message that is intended for display to a human), i.e., it appears that the received/reserved/stored messages may be intended (but not claimed) as message type/kind with contents including, at least, both a time and a displayable/human-readable “message;” 3) lacking an explicit definition to the contrary, a “reserved message” is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., the term reserved interpreted as merely descriptive of a message (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); and 4) NAGANO teaches storing the received message without condition (i.e., regardless of whether the reserved message
when the message display time arrives, display at least part of the stored message on the display based on the received display control command (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises … a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole … a display unit DIS2 … The memory unit 250 stores a message received from the femtocell FAP.  The display unit DIS2 displays the message received from the femtocell FAP. [¶ 0051]. … When the timing information T-INFO indicates "output when registered and at a predetermined time" (Step S107), the control unit 260 reads out a message from the memory unit 250 and informs of the message (Steps S128 to S130. [¶ 0066]. The Examiner notes that a display component/device would obviously only display when commanded in some way, shape, or form to do so.)
when the received message is not the reserved message, display at least part of the received message on the display.(FIG. 3 is a block diagram of the portable terminal according to one embodiment of the invention.  As shown in the drawing, the portable terminal (access terminal) AT comprises … a wireless unit 240, a memory unit 250 … a display unit DIS2 … The wireless unit 240 has an reception unit 242 and a transmission unit 244, and transmits/receives a message to/from the femtocell FAP by performing wireless communication with the femtocell FAP through the antenna ANT2. … The memory unit 250 stores a intended conditions for displaying content (e.g., a “message”) appear to be as either when explicitly contained in/within an (albeit unspecified/undefined) “reserved message” (i.e., as displayable/human-readable content contained in/within some given message type/kind) ONLY when approval/authorization is received from a server – OR - when a message is explicitly not contained in an (albeit unspecified/undefined) “reserved message;” and 2) NAGANO teaches displaying the received message without condition (i.e., regardless of whether the reserved message or not.)

While NAGANO discloses the message display time
transmit, through the communication circuitry, a request to confirm whether to display the stored message on the display to a server, receive a display control command in response to the request from the server

However, in the same field of endeavor, DEPREZ teaches:
transmit, through the communication circuitry, a request to confirm whether to display the stored message on the display to a server, receive a display control command in response to the request from the server (Such a club notification symbol may comprise, for example, a special icon or alphanumeric string recognizable to a club member or other subscriber to denote that the special playback control is available. [¶ 0098] … Referring next to FIG. 23B, a flow diagram of another embodiment of a process for verifying authorized playback from the beginning of the program is shown.  When the user is viewing a program in the linear schedule in step 2304, a notification symbol is displayed to indicate that the program is generally available for temporal manipulation in step 2310.  This embodiment verifies that the program is available on the server in step 2306 before displaying the notification symbol. [¶ 0191]. Recognizing that time only moves forward, the Examiner notes that “when a current time approaches the message display time” is interpreted simply as any time before/prior to displaying.)


While the combination of NAGANO and DEPREZ does not explicitly teach, or is not disclosed to teach, in the same field of endeavor, LEE explicitly teaches alternative message displaying based on determination of message type, i.e., “message reception notifying method configured in a computer, the method including predefining a plurality of message types for classifying a message and frames of a notification window for the respective message types; parsing a message received at a user terminal, and determining a type of the received message among the plurality of message types; determining a frame corresponding to the type of the received message among the frames; and creating and providing a notification window for the received message by processing the received message based on the determined frame. [¶ 0010] … The plurality of message types for classifying the message may be defined based on at least one of criteria that include information regarding … whether a desired phrase or keyword is included in the text of the message. [¶ 0011] … The database 250 serves to store and maintain any information required to provide a message reception notification function.  The database 250 may store messages sent from and received by a user.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and DEPREZ with that of LEE for advantage of a message reception notifying method, system, and non-transitory computer-readable recording medium that may provide a different format of a notification window based on a type of a received message. (LEE: ¶ 0008). 

Regarding Claim 4 (Currently Amended), the combination of NAGANO, DEPREZ, and LEE teaches the electronic device of claim 1.
NAGANO further discloses wherein the processor is configured to:
display at least part of the stored message in the memory …, or


(FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises … a wireless unit 240, a memory unit 250 … a display unit DIS2 … The wireless unit 240 has an reception unit 242 and a transmission unit 244, and transmits/receives a message to/from the femtocell FAP by performing wireless communication with the femtocell FAP through the antenna ANT2. … The memory unit 250 stores a message received from the femtocell FAP.  The display unit DIS2 displays the message received from the femtocell FAP. [¶ 0051]. … Timing information T-INFO is included in the message MSG1 (or MSG2) transmitted to the portable terminal AT from the femtocell FAP.  The timing information T-INFO will be described here.  FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received. [¶ 0058]. … When the timing information T-INFO indicates "output when registered and at a predetermined time" (Step S107), the control unit 260 reads out a message from the memory unit 250 and informs of the message (Steps S128 to S130. [¶ 0066]. The Examiner notes that a display 

DEPREZ further teaches wherein the processor is configured to:
display … based on the received display control command indicating display, or


(Such a club notification symbol may comprise, for example, a special icon or alphanumeric string recognizable to a club member or other subscriber to denote that the special playback control is available. [¶ 0098] … Referring next to FIG. 23B, a flow diagram of another embodiment of a process for verifying authorized playback from the beginning of the program is shown.  When the user is viewing a program in the linear schedule in step 2304, a notification symbol is displayed to indicate that the program is generally available for temporal manipulation in step 2310.  This embodiment verifies that the program is available on the server in step 2306 before displaying the notification symbol. [¶ 0191]

Motivation to combine the teaching of NAGANO with that of DEPREZ given in Claim 1 above.
Regarding Claim 11(Currently Amended), the features of Claim 11 are essentially the same as Claim 1 with the electronic device of Claim 1 performing the 

Regarding Claim 19 (Currently Amended), the features of Claim 19 are essentially the same as Claim 4 with the electronic device of Claim 1 performing the method of Claim 11 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 4.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, LEE , and U.S. Patent Publication 2016/0164808 to LIN et al. (hereinafter “LIN”).

Regarding Claim 5 (Currently Amended), the combination of NAGANO, DEPREZ, and LEE teaches the electronic device of claim 1.
While the combination of NAGANO, DEPREZ, and LEE does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LIN teaches:
wherein, when the reserved message further contains content information, the processor is configured to display a user interface informing receipt of the message and, when a user input for a content download request is detected through the user interface, transmit the content download request to the message service server (As shown in FIG. 3, the method is implemented by a first terminal device, including following steps. [¶ 0046] … In Step S31, a server is requested to send a prompt message in a group chat when a first member of content information.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, and LEE with that of LIN for advantage to accurately control which member in the group chat can obtain permission of reading new messages … guaranteeing privacy and security of messages, greatly reducing operation complexity, increasing 

Regarding Claim 14 (Currently Amended), the features of Claim 14 are essentially the same as Claim 5 with the electronic device of Claim 1 performing the method of Claim 11 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 5.

Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, LEE, LIN, and U.S. Patent Publication 2010/0273456 to WOLOVITZ et al. (hereinafter “WOLOVITZ”) and U.S. Patent Publication 2014/0279846 to SRINIVANSAN et al. (hereinafter “SRINIVANSAN”).

Regarding Claim 6 (Previously Presented), the combination of NAGANO, DEPREZ, LEE, and LIN teaches the electronic device of claim 5.
While the combination of NAGANO, DEPREZ, LEE, and LIN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, WOLOVITZ teaches:
wherein, when content is received from the server in response to the content download request, the processor is configured to display the received content on the display (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user can request to download the entire email message to permit viewing of the message in its entirety. [¶ 0070]), 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, LEE, and LIN with that of WOLOVITZ for advantage of a service management system and associated method of providing service related message prioritization in a mobile client. (WOLOVITZ: ¶ 0002)
While WOLOVITZ teaches in response to the content download request  (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user can request to download the entire email message to permit viewing of the message in its entirety. [¶ 0070]), the combination of NAGANO, DEPREZ, LEE, LIN, and WOLOVITZ does not explicitly teach, or is not relied on to teach:
when a content download-impossible command is received from the server … display an error message on the display.

However, in the same field of endeavor SRINIVANSAN teaches:
when a content download-impossible command is received from the server … display an error message on the display (Cloud Server instructs Client Software to display an error message warning the user that the files cannot be downloaded. [¶ 0220])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, 

Regarding Claim 15 (Previously Presented), the features of Claim 15 are essentially the same as Claim 6 with the electronic device of Claim 1 performing the method of Claim 11 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 6.

Claims 7 and 20 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, LEE, LIN, and U.S. Patent Publication 2007/0211630 to SEO.

Regarding Claim 7 (Currently Amended), the combination of NAGANO, DEPREZ, and LEE teaches the electronic device of claim 1.
The combination of NAGANO, DEPREZ, and LEE does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LIN teaches wherein 
when the message further contains content information (FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received.  In the example of the drawing, the timing information T-INFO includes in the first octet information indicating one 

Motivation to combine the teaching of NAGANO, DEPREZ, and LEE with that of LIN given in Claim 5 above.
The combination of NAGANO, DEPREZ, LEE, and LIN does not explicitly teach, or is not relied on to teach: 
a current time approaches the message display time, the processor is configured to transmit a content download request to the server.

However, in the same field of endeavor SEO teaches:
a current time approaches the message display time, the processor is configured to transmit a content download request to the message service server (In step 509, the controller 10 controls the memory 29 and determines if there exists the multimedia message reception reservation information corresponding with the basic information of the multimedia message.  As a result of the determination, if 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, LEE, and LIN with that of SEO for advantage of preventing the user receiving the multimedia message unnecessarily [to] perform data communication, and unconsciously and frequently receive the multimedia message during a time zone in which a service charge is high. (SEO: ¶ 0011)

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 7 with the electronic device of Claim 1 performing the method of Claim 11 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 7.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, LEE, LIN, SEO, and WOLOVITZ.

Regarding Claim 8 (Currently Amended), the combination of NAGANO, DEPREZ, LEE, LIN, and SEO teaches the electronic device of claim 7.
While the combination of NAGANO, DEPREZ, LEE, LIN, and SEO does not explicitly teach, or is not relied on to teach, in the same field of endeavor, WOLOVITZ teaches:
wherein the processor is configured to display content received from the server in response to the content download request (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user can request to download the entire email message to permit viewing of the message in its entirety. [¶ 0070])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, LEE, LIN, and SEO with that of WOLOVITZ for advantage of a service management system and associated method of providing service related message prioritization in a mobile client. (WOLOVITZ: ¶ 0002)

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of  U.S. Patent Publication 2006/0161853 to CHEN et al. (hereinafter “CHEN”).

Regarding Claim 9 (Currently Amended), NAGANO discloses an electronic device comprising:
a memory; a communication circuitry; and a processor connected to the memory or the communication circuitry (FIG. 1 is a block diagram of the femtocell … As shown, the femtocell FAP comprises a general line interface unit 110, a generation unit 120, a wireless unit 130, a memory unit 140, a control unit 150, an input unit … a display unit … an antenna ANT1, and a system bus … The wireless unit 130 has a reception unit 132 and a transmission unit 134, and performs wireless communication (which includes transmission/reception of a message and voice call) with a mobile terminal through the antenna ANT1. [¶ 0047]), 
wherein the processor is configured to generate a reserved message containing a message display time, transmit the reserved message to an external electronic device through the communication circuitry (FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received.  In the example of the drawing, the timing information T-INFO includes in the first octet information indicating one of three intended conditions for displaying content (e.g., a “message”) appear to be as either when explicitly contained in/within an (albeit unspecified/undefined) “reserved message” (i.e., as displayable/human-readable content contained in/within some given message type/kind) ONLY when approval/authorization is received from a server – OR - when a message is explicitly not contained in an (albeit unspecified/undefined) “reserved message;” and 2) NAGANO teaches displaying the received message without condition (i.e., regardless of whether the reserved message or not.)

While NAGANO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHEN teaches:
wherein the processor is configured to:
when a request to confirm whether to display the reserved message on the external electronic device, from the external electronic device, is received before the message display time, transmit a display control command to the external electronic device in response to the request (By utilizing instant messaging, business users can view each other's availability and initiate a text conversation with colleagues or customers when a desired contact becomes available. [¶ 0005] … the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender.  Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user.  Upon receipt of the alert message, the sender may return messages to indicate whether to display, delete, or, through no action, allow the instant 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO with that of CHEN for advantage of an improved method, apparatus, and computer instructions for automatically detecting display sharing and generating alerts in an instant messaging system. (CHEN: ¶ 0013)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of CHEN and U.S. Patent Publication 2015/0236990 to SHAN et al. (hereinafter “SHAN”).

Regarding Claim 10 (Currently Amended), the combination of NAGANO and CHEN teaches the electronic device of claim 9.
While NAGANO does not disclose, or is not relied on to disclose, CHEN further teaches: 
wherein the processor is configured to:
determine whether to cancel the reserved message (the sender may indicate in a return message whether to `Send Now` or `Cancel Message`.  If the sender indicates a `Send Now` in a return message, the queued instant message is displayed even though the display is being shared.  This means that the sender thinks that either the instant message is safe for display, or the instant message is important for the user.  If the sender indicates a `Cancel Message` return message, the queued instant message is deleted. [¶ 0051])

Motivation to combine the teaching of NAGANO with that of CHEN given in Claim 9 above.
While the combination of NAGANO and CHEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, SHAN teaches: 
when the reserved message further contains content information, store content corresponding to the content information in the memory and delete the content stored in the memory, based on whether to cancel the reserved message (FIG. 5 is an exemplary flow diagram of a process for deleting a sent instant message, [¶ 0054] … After the server (103) receives the instant message transmitted from the first communication terminal (101), the server (103) may first store the received instant message into the first storage area. [¶ 0073] … Step 505: The server (103) may cancel the forwarding operation of the instant message to be deleted and may transmit a notification message to the second communication terminal (102) to inform the second content information.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and CHEN with that of SHAN for advantage of when a user would not like to store a certain sent instant message at the receiving end which the sent instant message may be one of a sensitive, secret or privacy nature, or may be by mistake the user at the transmission end sends a message unintended for the recipient – and the user would [would] want to have the sent instant message at the receiving end delete[ed]. (SHAN: ¶ 0003)

Regarding Claim 18 (Currently Amended), the combination of NAGANO and CHEN teaches the electronic device of claim 9.
While NAGANO does not disclose, or is not relied on to disclose, CHEN further teaches: 
wherein the processor is configured to:
determine whether to cancel the reserved message, transmit the display control command, which indicates a message cancellation command or a message display command to the external electronic device based on whether to cancel the reserved message (the sender may indicate in a return message whether to `Send Now` or `Cancel Message`.  If the ,

Motivation to combine the teaching of NAGANO with that of CHEN given in Claim 9 above.

	Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644